DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 7 is allowable for setting forth an electric scissors comprising a setting blade, a moving blade, a rotating shaft assembly, a motor, a first gear, and swing teeth, wherein the motor is configured to drive the first gear to rotate reciprocally, the first gear is meshed with the swing teeth, and the swing teeth are connected with the moving blade of the blade mechanism, wherein the electric scissors further comprises a bevel gear and a gear plate, and wherein the motor is configured to drive the bevel gear to rotate, the bevel gear is meshed with the gear plate, and the first gear is coaxially connected with the gear plate.
For example, Chen et al. (2011/0061242), hereinafter Chen, teach an electric scissors comprising a setting blade 21, a moving blade 22, and a rotating shaft assembly 51, a motor 12, a first gear 16, and swing teeth 17, wherein the motor is configured to drive the first gear to rotate reciprocally, the first gear is meshed with the swing teeth, and the swing teeth are connected with the moving blade of the blade mechanism.
However, Chen does not teach the electric scissors further comprises a bevel gear and a gear plate, wherein the motor is configured to drive the bevel gear to rotate, the bevel gear is meshed with the gear plate, and the first gear is coaxially connected with the gear plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724